DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Claims 1-17 and 20 in the reply filed on 01 DEC 2021 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 DEC 2021.

Claim Interpretation
Commensurate with the instant Specification at Page 3 Lines 24-27, silica (silicon dioxide, SiO2, and other equivalent terms) is considered a metal oxide for the purposes of applying prior art.  Page 3 Lines 26-27 of the instant Specification expressly provide silica as an example of a metal oxide.
In the interest of compact prosecution, Claims 14 and 15 (rejected under 112(b) as discussed in more detail below) will be examined in the following manner:
Claim 14 will be treated as dependent from Claim 13.  If Claim 14 were treated as dependent from Claim 1, it would be duplicative with Claim 10.
Claim 15 will be treated as dependent from Claim 1.  Claims 4 and 5 also depend from Claim 1 and require inorganic substrates, but Claim 15 is broader than either of these claims and would not be duplicative with them.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15-17 recite “The process according to claim 14” and “The process according to claim 15…”, respectively.  In the case of Claims 14 and 15, the cited process has not been previously defined, which renders the scope of these claims indefinite.  Claims 16 and 17 depend from Claim 15 and are similarly indefinite in scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6, 9-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP ‘891 (EP 1674891) in view of Lu (“Synthesis and Crystallization of Hybrid Spherical Colloids Composed of Polystyrene Cores and Silica Shells”, Lu et al, Langmuir 2004, 20, 3464-3470, accessed online 06 MAY 2022) and Stein (“Colloidal crystal templating of three-dimensionally ordered microporous solids: materials for photonics and beyond”, Stein et al, Current Opinion in Solid State and Material Science 5(2001) 553-564).  “Latex” (https://www.merriam-webster.com/dictionary/latex, accessed online 07 MAY 2022) is cited as a definition of latex for Claim 9.
Claim 1 – EP ‘891 teaches a process for forming an anti-reflective coating on a substrate (e.g. Claim 1, PG 0007), the process comprising:
(i) providing a coating composition comprising hollow nanoparticles (PG 0007), wherein the nanoparticles have an average size of below 100 nm (PG 0012) and comprise shell material comprising metal oxide (PG 0016, hollow silica particles);
(ii) applying the coating composition to a substrate to thereby obtain an applied coating (PG 0007);
(iii) curing the applied coating (PG 0034); and
(iv) subjecting the applied coating to an elevated temperature (PG 0034, heat treatment).
EP ‘891 does not teach or suggest the following limitations of Claim 1:
Wherein the nanoparticles are core-shell nanoparticles comprising (a) a core material comprising a cationic polymer; and (b) shell material comprising metal oxide deposited onto the cationic polymer.
Wherein the elevated temperature is sufficient to remove some or all of the core material from the core-shell nanoparticles in the applied coating.  
Lu teaches polystyrene spheres coated with silica (Abstract), with particle dimensions from 100 to 1000 nm (Abstract). The silica coated polystyrene spheres are then converted into hollow silica nanoparticles by e.g. heating or etching the polystyrene cores away (page 3467, “Forming of Silica Hollow Spheres”).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of EP ‘891 to use the polystyrene / silica nanoparticles of Lu and process them to arrive at hollow silica nanospheres as suggested by Lu, as EP ‘891 wants a coated structure comprising hollow silica nanospheres and Lu teaches a method for obtaining the same.  Polystyrene is a vinyl polymer and is therefore a cationic polymer.  Lu further teaches that the surface of the polystyrene spheres can be rendered cationic or anionic to help bind the silica shell to the spheres (Page 3465, Experimental Section; see also Figure 1), and that the cationic properties can be induced by selection of initiators and monomers (Page 3465 left column, Chemicals and Materials section).  Lu discloses aftertreatment of the silica coated polystyrene nanoparticles to remove the polystyrene and leave hollow silica nanoparticles behind (page 3467, “Forming of Silica Hollow Spheres”).
Stein shows colloidal particles which are applied as a coating material onto a substrate for use in e.g. photonic crystal applications (Abstract), inclusive of core-shell particles (Page 559, Section 2.11 and Figure 5).  Embodiments of Stein show that the core material can suitably be removed from the nanoparticles by heating after the nanoparticles are applied in a coating to the substrate (e.g. Figure 5, page 559 section 2.11).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of EP ‘891 / Lu to remove the core material from the core-shell nanoparticle after the core-shell nanoparticle is applied to the substrate, as EP ‘891 / Lu want to form substrates coated with e.g. hollow silica nanospheres and Stein shows that removal of core regions in core-shell particles can be performed after the particles are coated onto a substrate. 
Claim 2 – EP ‘891 / Lu / Stein renders obvious the process according to claim 1, but does not expressly teach or suggest wherein steps (iii) and (iv) are carried out simultaneously.  EP ‘891 does specifically teach curing and heat treatment steps (PG 0034).   Selection of any particular order of performing process steps, e.g. performing steps (iii) and (iv) simultaneously, is held as prima facie obvious in the absence of new or unexpected results.  See further MPEP 2144.04(IV)C. 
Claim 3 – EP ‘891 / Lu / Stein renders obvious the process according to claim 2, wherein steps (iii) and (iv) are practiced by heating the applied coating to cause the core material to be at least partially thermally degraded (Lu page 3467, “Forming of Hollow Silica Spheres”, combustion of polystyrene to render it into carbon dioxide and water vapor). 
Claim 4 – EP ‘891 / Lu / Stein renders obvious the process according to claim 1, wherein the core material is thermo-labile at a temperature of 150oC to 600oC (Lu p3465 bridging columns, polystyrene core material; polystyrene is a homopolymer; Applicant discloses homopolymers as suitable heat-labile polymers at Page 5 Lies 25-27 of the Specification; polystyrene is therefore prima facie commensurate with the limitation as presented), and the substrate is inorganic (EP ‘891 PG 0035, e.g. silicon or gallium arsenide substrates).  EP ‘891 / Lu / Stein does not expressly teach or suggest wherein curing is carried out at at least 150oC.   EP ‘891 does specifically teach curing and heat treatment steps (PG 0034).   Selection of any particular order of performing process steps, e.g. performing steps (iii) and (iv) simultaneously, is held as prima facie obvious in the absence of new or unexpected results.  See further MPEP 2144.04(IV)C.  When the steps are performed together, Lu teaches a calcining temperature of 450oC to remove the polystyrene core (p3467 bridging columns); this temperature would apply to both steps when performed simultaneously.
Claim 5 – EP ‘891 / Lu / Stein renders obvious the process according to claim 1, wherein the substrate is inorganic (EP ‘891 PG 0035, e.g. silicon or gallium arsenide substrates).  EP ‘891 / Lu / Stein does not expressly teach or suggest wherein curing is carried out at 200-700oC.   EP ‘891 does specifically teach curing and heat treatment steps (PG 0034).   Selection of any particular order of performing process steps, e.g. performing steps (iii) and (iv) simultaneously, is held as prima facie obvious in the absence of new or unexpected results.  See further MPEP 2144.04(IV)C.  When the steps are performed together, Lu teaches a calcining temperature of 450oC to remove the polystyrene core (p3467 bridging columns); this temperature would apply to both steps when performed simultaneously.
Claim 6 – EP ‘891 / Lu / Stein renders obvious the process according to claim 1, wherein the resulting coating has a thickness of 50-150 nm (EP ‘891 PG 0032, 50-150 nm). 
Claim 9 – EP ‘891 / Lu / Stein renders obvious the process according to claim 1, wherein the cationic polymer is a selected from the group consisting of latexes, diblock-copolymers, triblock copolymers, and combinations thereof (Lu p3465 left column, Chemicals and Materials, polystyrene beads in aqueous suspensions; Merriam Webster defines latex as “a water emulsion of a synthetic rubber or plastic obtained by polymerization and used especially in coatings (such as paint) and adhesives”; the material described by Lu is held as a latex commensurate with this definition). 
Claim 10 – EP ‘891 / Lu / Stein renders obvious the process according to claim 1, wherein the metal oxide is silica (Lu p3465 bridging columns, polystyrene spheres coated with silica). 
Claim 11 – EP ‘891 / Lu / Stein renders obvious the process according to claim 1, wherein the composition comprises a binder comprising an inorganic material (EP ‘891 PG 0031, inorganic binders including e.g. sodium silicates). 
Claim 12 – EP ‘891 / Lu / Stein renders obvious the process according to claim 1, wherein the nanoparticles have a potential void fraction, resulting from partially or fully removing the core material from the nanoparticle, of 5% to 90% (Lu Abstract, a particle size of 100 – 1000 nm with a shell thickness of 50 to 150 nm is disclosed.  A particle of 100nm with a 50nm shell thickness is therefore obvious.  Per Applicant’s specification at Page 5 for calculation of potential void fraction, ra is 50 nm for a particle of 100nm, and rb is 100nm for a shell thickness of 50nm (50nm core radius +50nm shell thickness); the potential void fraction is 12.5% { 100 * [(4*PI*(50^3))/3] / [(4*PI*(100^3))/3] }. 
Claim 13 – EP ‘891 / Lu / Stein renders obvious the process according to claim 1, but does not expressly teach or suggest wherein steps (iii) and (iv) are practiced simultaneously by subjecting the applied coating to an elevated temperature of from 150oC to 600oC.  EP ‘891 does specifically teach curing and heat treatment steps (PG 0034).   Selection of any particular order of performing process steps, e.g. performing steps (iii) and (iv) simultaneously, is held as prima facie obvious in the absence of new or unexpected results.  See further MPEP 2144.04(IV)C.  When the steps are performed together, Lu teaches a calcining temperature of 450oC to remove the polystyrene core (p3467 bridging columns); this temperature would apply to both steps when performed simultaneously.
Claim 14 – EP ‘891 / Lu / Stein renders obvious the process according to claim 14 [Examiner note – as discussed above, this is being examined as though it depends from claim 13], wherein the metal oxide is silica (Lu p3465 bridging columns, polystyrene spheres coated with silica). 
Claim 15 – EP ‘891 / Lu / Stein renders obvious the process according to claim 15 [Examiner note – as discussed above, this is being examined as though it depends from claim 1], wherein the substrate is inorganic (EP ‘891 PG 0035, e.g. silicon or gallium arsenide substrates).  
Claim 16 – EP ‘891 / Lu / Stein renders obvious the process according to claim 15, wherein the composition comprises a binder comprising an inorganic material (EP ‘891 PG 0031, inorganic binders including e.g. sodium silicates). 
Claim 17 – EP ‘891 / Lu / Stein renders obvious the process according to claim 15, wherein the resulting coating has a thickness of 50-150 nm (EP ‘891 PG 0032, 50-150 nm).
Claim 20 – EP ‘891 teaches a process for forming an anti-reflective coating on a substrate (e.g. Claim 1, PG 0007), the process comprising:
 (ii) forming a coating composition comprising hollow nanoparticles (PG 0007, hollow particles; PG 0012, nanometer scale particles);
(iii) applying the coating composition to a substrate to thereby obtain an applied coating (PG 0007);
(iv) curing the applied coating (PG 0007); and
(v) subjecting the applied coating to an elevated temperature (PG 0034, heat treatment after curing).
EP ‘891 does not teach or suggest the following limitations of Claim 1:
(i) forming core-shell nanoparticles having an average size of 10-200 nm by depositing a shell material comprising silica onto a core material which comprises a cationic polymer (EP ‘891 teaches hollow silica particles at PG 0015);
(v) subjecting the applied coating to an elevated temperature sufficient to remove some or all of the core material from the core-shell nanoparticles in the applied coating (EP ‘891 teaches heat treatment generally at PG 0034).
Lu teaches polystyrene spheres coated with silica (Abstract), with particle dimensions from 100 to 1000 nm (Abstract). The silica coated polystyrene spheres are then converted into hollow silica nanoparticles by e.g. heating or etching the polystyrene cores away (page 3467, “Forming of Silica Hollow Spheres”).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of EP ‘891 to use the polystyrene / silica nanoparticles of Lu and process them to arrive at hollow silica nanospheres as suggested by Lu, as EP ‘891 wants a coated structure comprising hollow silica nanospheres and Lu teaches a method for obtaining the same.  Polystyrene is a vinyl polymer and is therefore a cationic polymer.  Lu further teaches that the surface of the polystyrene spheres can be rendered cationic or anionic to help bind the silica shell to the spheres (Page 3465, Experimental Section; see also Figure 1), and that the cationic properties can be induced by selection of initiators and monomers (Page 3465 left column, Chemicals and Materials section).  Lu discloses aftertreatment of the silica coated polystyrene nanoparticles to remove the polystyrene and leave hollow silica nanoparticles behind (page 3467, “Forming of Silica Hollow Spheres”).
Stein shows colloidal particles which are applied as a coating material onto a substrate for use in e.g. photonic crystal applications (Abstract), inclusive of core-shell particles (Abstract).  Embodiments of Stein show that the core material can suitably be removed from the nanoparticles by heating after the nanoparticles are applied in a coating to the substrate (e.g. Figure 6, page 560 section 2.13).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of EP ‘891 / Lu to remove the core material from the core-shell nanoparticle after the core-shell nanoparticle is applied to the substrate, as EP ‘891 / Lu want to form substrates coated with e.g. hollow silica nanospheres and Stein shows that removal of core regions in core-shell particles can be performed after the particles are coated onto a substrate.

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP ‘891 / Lu / Stein as applied to claim 1 above, and further in view of EP ‘388 (EP 0462388).
Claim 7 – EP ‘891 / Lu / Stein renders obvious the process according to claim 1, wherein the cationic polymer is a cationic vinyl polymer (Lu p3465, polystyrene is a cationic vinyl copolymer).  EP ‘891 / Lu / Stein do not fairly teach or suggest copolymer cores.  EP ‘388 teaches the formation of coated and hollow particles (Abstract), inclusive of particles where the polymer core is removed by heating after the metal shell is applied (Page 5 Lines 53-58).  The polymer cores of these particles may comprise styrene copolymer (Page 4 Lines 7-8).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of EP ‘891 / Lu / Stein to use styrene copolymer material as the core to form hollow silica particles as suggested by EP ‘388, as EP ‘891 / Lu / Stein want to form hollow silica nanoparticles by removing polystyrene core material via heat treatment and EP ‘891 discloses that styrene copolymer is a suitable core material for forming hollow metal oxide particles by removing core material via heat treatment.
Claim 8 – EP ‘891 / Lu / Stein renders obvious the process according to claim 1, wherein the cationic polymer is a cationic vinyl polymer (Lu p3465, polystyrene is a cationic vinyl copolymer) having cationic groups incorporated therein during polymerization (Lu p3465, Chemicals and Materials, polystyrene beads may have functional groups controlled by use of different initiators and/or monomers during formation; the cationic groups are therefore incorporated from the base monomers to the polymer).  EP ‘891 / Lu / Stein does not fairly teach or suggest wherein the cationic vinyl polymer is a copolymer, nor does it teach that the copolymer is  a copolymer comprising a poly(meth)acrylate or a copolymer thereof.  EP ‘388 teaches the formation of coated and hollow particles (Abstract), inclusive of particles where the polymer core is removed by heating after the metal shell is applied (Page 5 Lines 53-58).  The polymer cores of these particles may comprise styrene copolymer or methylmethacrylate copolymer (Page 4 Lines 7-8).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of EP ‘891 / Lu / Stein to use methylmethacrylate copolymer material as the core to form hollow silica particles as suggested by EP ‘388, as EP ‘891 / Lu / Stein want to form hollow silica nanoparticles by removing polystyrene core material via heat treatment and EP ‘891 discloses that styrene copolymer and methylmethacrylate copolymer are both known to be suitable core materials for forming hollow metal oxide particles by removing core material via heat treatment.  Methylmethacrylate copolymer is a polymethacrylate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712